Citation Nr: 0527785	
Decision Date: 10/14/05    Archive Date: 10/25/05

DOCKET NO.  03-23 317	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for bilateral hearing loss.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
January 1946 and from August 1948 to April 1950.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, which relevantly granted service connection for 
bilateral hearing loss and assigned an initial disability 
rating of 10 percent.  The veteran has appealed the initial 
rating.  

In January 2004, the veteran testified at a travel board 
hearing before the undersigned Veterans Law Judge.  

The veteran has a raised a claim of entitlement to an 
increased disability rating for his service-connected left 
wrist disability.  This issue is referred to the RO for 
initial development and adjudication.


FINDING OF FACT

The veteran has Level III hearing loss in his right ear and 
Level IV hearing loss in his left ear.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.85, 
Diagnostic Code 6100 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

The record reflects that the veteran was provided with notice 
of the November 2002 rating decision from which the current 
appeal originates.  The veteran was provided with a statement 
of the case in June 2003, and a supplemental statement of the 
case in March 2004 which notified him of the issue addressed, 
the evidence considered, the adjudicative action taken, the 
decision reached, the pertinent law and regulations, and the 
reasons and bases for the decision.

In the present case, the November 2002 rating decision 
granted service connection for bilateral hearing loss, 
assigning an initial 10 percent disability.  The veteran 
appealed the initial disability rating.

In an August 2002 letter, prior to the November 2002 rating 
decision, the RO provided adequate notice to the veteran 
regarding what information and evidence is needed to 
substantiate his claim for service connection bilateral 
hearing, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to submit any 
evidence in his possession that pertains to the claim.  In 
this respect, the Board notes that the letter informed the 
veteran that he could send other information that might help 
the RO to make a favorable decision on his claim and provided 
a list of some possibly relevant evidence.  The letter 
further indicated that the veteran should provide VA with 
proper authorization to obtain any medical records he might 
want them to obtain, or he could send such evidence directly 
to VA.  Thus, the discussion contained in this letter 
furnished the veteran notice of the evidence he still needed 
to send to VA, the evidence that VA would assist in 
obtaining, and in effect requested that the veteran provide 
VA with or identify any additional evidence that he possessed 
or knew of that could help to substantiate his claim.  The 
content of this notice fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The 
subsequent November 2002 rating decision granted service 
connection for bilateral hearing loss.  The veteran appealed 
the initial 10 percent disability rating assigned the 
service-connected bilateral hearing loss.  Therefore, the 
issue on appeal was first raised in a notice of disagreement 
(NOD) submitted in response to VA's notice of its decision on 
a claim for which VA has already notified the claimant of the 
information and evidence necessary to substantiate the claim.  
In this regard, the Board observes that 38 U.S.C.A. § 7105(d) 
(West 2002) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but 38 U.S.C.A. § 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue.  VAOPGCPREC 8-2003.  
Thus, as the RO already gave the veteran a notice regarding 
the original claim, the Board finds no error in the RO's 
failure to send a subsequent notice as to the newly raised 
claim.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran, and for which he 
authorized VA to request, were obtained by the RO.  38 
U.S.C.A. § 5103A.  In this regard the Board notes that the 
record contains the following pertinent records:  VA 
examination reports and VA and private treatment records, as 
well as a transcript of the veteran's travel board hearing.  
The veteran has not alleged that there are any outstanding 
records.  The Board consequently finds that VA's duty to 
assist the veteran in obtaining records in connection with 
the instant appeal has been fulfilled.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Factual Background

In October 2001, the veteran raised a claim for service 
connection for bilateral hearing loss, alleging that he 
initially noticed hearing loss while still in service.  He 
also submitted an October 2001 private audiological study 
that had not been numerically interpreted.  The veteran also 
submitted a December 2001 private audiogram that relevantly 
revealed pure tone thresholds, in decibels, as follows:




HERTZ




500
1000
2000
3000
4000
Ave.
RIGHT
45
45
50
65
65
60
LEFT
50
45
55
60
70
62

The audiogram report did not provide speech discrimination 
values.  The report indicated that he had mild hearing loss 
in the speech frequencies and moderate to severe hearing loss 
in the high frequencies.

An October 2002 VA audiological examination report shows that 
the veteran gave a history of in-service exposure to loud 
noise and complained of current hearing loss.  The report 
contains audiometric findings that revealed pure tone 
thresholds, in decibels, as follows:




HERTZ




500
1000
2000
3000
4000
Ave.
RIGHT
60
50
60
65
65
60
LEFT
55
55
55
65
65
60

As noted, these results show an average decibel loss of 60 in 
each ear.  The speech recognition ability score was 84 
percent in the right ear and 76 percent in the left ear.  The 
diagnosis was bilateral sensoneural hearing loss as likely as 
not caused by in-service noise exposure.

VA treatment records, dating from September 2002 to September 
2003 show the veteran was repeatedly diagnosed with a hearing 
disorder.  Several times he had impacted cerumen removed.  In 
September 2003 he had impressions of his ears made for new 
hearing aids.  

During his January 2004 travel board hearing before the 
undersigned, the veteran testified that he was scheduled for 
a VA audiological examination the following month.  He 
testified that his bilateral hearing loss had worsened since 
his most recent audiological examination approximately two 
years before.

The February 2004 VA audiological examination report shows 
audiometric findings that revealed pure tone thresholds, in 
decibels, as follows:




HERTZ




500
1000
2000
3000
4000
Ave.
RIGHT
50
45
50
60
60
54
LEFT
50
45
50
60
60
54

As noted, these results show an average decibel loss of 54 in 
each ear.  The speech recognition ability score was 80 
percent in the right ear and 84 percent in the left ear.  

Analysis 

The veteran asserts that he is entitled to an increased 
rating for his bilateral hearing loss.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

The Board observes that in evaluating service-connected 
hearing impairment disability ratings are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

Impaired hearing will be considered a disability only after 
threshold requirements are met.  See 38 C.F.R. § 3.385.  Once 
disability is established, levels of hearing loss are 
determined by considering the average pure tone decibel loss 
and speech discrimination percentage scores.  38 C.F.R. 
§ 4.85(b), Table VI (2004).  Disability ratings are assigned 
by combining a level of hearing loss in each ear.  38 C.F.R. 
§ 4.85(e), Table VII (2004).  

Under 38 C.F.R. § 4.85, Table VI, the degree of hearing loss 
shown in this case, using the most severe hearing loss (noted 
in October 2002), would be assigned a Level III for the right 
ear, and a Level IV for the left ear.  Under 38 C.F.R. 
§ 4.85, Table VII, this degree of bilateral hearing loss 
warrants a 10 percent disability evaluation.  As such, an 
increased rating for bilateral hearing loss cannot be granted 
under the schedular criteria.

In reaching this decision the Board considered whether the 
veteran is entitled to "staged" ratings as prescribed by the 
Court in Fenderson.  However, at no time since he raised his 
claim in October 2001, has the veteran's bilateral hearing 
loss been shown to be at a level that would warrant a 
disability rating in excess of 10 percent.

Finally, the Board considered the doctrine of reasonable 
doubt; however, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 




ORDER

An increased disability rating for bilateral hearing loss is 
denied.



	                        
____________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


